Exhibit 10.01

EXECUTION VERSION

SECOND OMNIBUS AMENDMENT

This SECOND OMNIBUS AMENDMENT, dated as of June 23, 2010 (this “Amendment”), is
entered into by and among ALLIANCE LAUNDRY EQUIPMENT RECEIVABLES TRUST 2009-A, a
Delaware statutory trust (the “Issuer”), ALLIANCE LAUNDRY SYSTEMS LLC, a
Delaware limited liability company (“ALS”), ALLIANCE LAUNDRY EQUIPMENT
RECEIVABLES 2009 LLC, a Delaware limited liability company (the “Transferor”),
the Bank of New York Mellon, a New York banking corporation (the “Indenture
Trustee”), each of the Note Purchasers listed on the signature pages hereto
(collectively, the “Note Purchasers”), each of the Agents for the Purchaser
Groups listed on the signatures pages hereto (collectively, the “Agents”) and
NATIXIS FINANCIAL PRODUCTS INC. (the “Administrative Agent”).

RECITALS

A. WHEREAS, ALS, the Transferor and the Issuer are parties to that certain
Pooling and Servicing Agreement, dated as of June 26, 2009 (together with all
exhibits and schedules thereto, and as heretofore amended, restated or
supplemented, the “PSA”);

B. WHEREAS, the Issuer, ALS, the Transferor, the Note Purchasers, the Agents and
the Administrative Agent are parties to that certain Note Purchase Agreement,
dated as of June 26, 2009 (together with all exhibits and schedules thereto, and
as heretofore amended, restated or supplemented, the “NPA”);

C. WHEREAS, the Issuer and the Indenture Trustee are parties to that certain
Indenture, dated as of June 26, 2009 (together with all exhibits and schedules
thereto, and as heretofore amended, restated or supplemented, the “Indenture”;
and together with the NPA and the PSA, the “Agreements”);

D. WHEREAS, the Issuer has requested that the Committed Purchasers extend the
current Liquidity Termination Date to the Scheduled Termination Date, and each
of the Note Purchasers, in its capacity as a Committed Purchaser, has agreed to
do so; and

E. WHEREAS, in connection with such extension, the parties hereto desire to
amend and modify certain terms of the Agreements as hereinafter set forth.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

SECTION 1 Definitions. As used herein, terms that are defined herein shall have
the meanings as so defined, and terms not so defined shall have the meanings as
set forth in the NPA and Part I of Appendix A to the PSA, as applicable.

SECTION 2 Interpretation of Amendments. Certain sections of the Agreements are
amended and restated by this amendment. Language being inserted into the
applicable section or annex of any such Agreement is evidenced by bold and
underline formatting. Language being deleted from the applicable section or
annex of any such Agreement is evidenced by strike-through formatting.

 

1



--------------------------------------------------------------------------------

SECTION 3 Amendments to the NPA. Each party to this Amendment that is a party to
the NPA agrees that the NPA shall be amended as follows:

(a) The following new definition of “Dissenting Committed Purchaser” is hereby
added to Section 1.1 of the NPA in its proper alphabetical order:

“Dissenting Committed Purchaser” shall mean, with respect to a Noteholder that
has provided notice of its objection to an ALS Change of Control to the
Administrative Agent and the Issuer within thirty (30) days following the
Issuer’s delivery of the applicable Change of Control Notice (such objection to
be deemed given by the applicable Noteholder if no written consent is received
by the Administrative Agent and the Issuer within such thirty (30) day period),
any related Committed Purchaser that has concurrently provided written notice to
the Administrative Agent and the Issuer that it elects to terminate its
Commitments on the four (4) month anniversary date of such ALS Change of
Control.”

(b) Section 2.8(b) of the NPA is hereby amended and restated in its entirety as
follows:

“(b)(i) If, in accordance with Section 2.8(a), the Issuer requests that the
Committed Purchasers renew their Commitments hereunder and some but less than
all such Committed Purchasers consent to such renewal by the date that is thirty
(30) days prior to the then-current Liquidity Termination, the Issuer may
arrange for an assignment of, and such non-renewing Committed Purchasers shall
agree to assign, to one or more financial institutions acceptable to the Agent
in such non-renewing Committed Purchasers’ Purchaser Group of all the rights and
obligations hereunder of each such non-consenting Committed Purchaser in
accordance with Section 7.1. Any such assignment shall become effective on the
then current Liquidity Termination Date. Each Committed Purchaser which does not
so consent to any renewal shall cooperate fully with the Issuer in effectuating
any such assignment.

(ii) At any time following the delivery of a Change of Control Notice if the
Noteholders that hold an aggregate pro rata share of equal to or greater than
two-thirds of the aggregate principal balance of the Outstanding Notes, but less
than all Noteholders, have provided their prior written consent to the related
ALS Change of Control to the Administrative Agent and the Issuer, the Issuer may
arrange for an assignment of, and any Dissenting Committed Purchaser shall agree
to assign, to one or more financial institutions (which in the case of a CP
Conduit that is the Dissenting Committed Purchaser, shall be a financial
institution other than its related Support Parties) acceptable to the
Administrative Agent of all the rights and obligations hereunder of such
Dissenting Committed Purchaser in accordance with Section 7.1. Each Dissenting
Committed Purchaser and the Administrative Agent shall cooperate fully with the
Issuer in effectuating any such assignment.”

 

2



--------------------------------------------------------------------------------

(c) Section 2.8(c) of the NPA is hereby amended and restated in its entirety as
follows:

“(c) (i) If, (x) in accordance with Section 2.8(a), the Issuer requests that the
Committed Purchasers extend the Liquidity Termination Date and some but less
than all such Committed Purchasers consent to such extension within thirty
(30) days after the Issuer’s request, and if none or less than all the
Commitments of the non-renewing Committed Purchasers in any Purchaser Group are
assigned as provided in Section 2.8(b) or (y) an ALS Change of Control occurs
and the Noteholders that hold an aggregate pro rata share of equal to or greater
than two-thirds of the aggregate principal balance of the Outstanding Notes, but
less than all Noteholders, have provided their prior written consent to such ALS
Change of Control to the Administrative Agent and the Issuer, then with respect
to clause (x) above (without limiting the obligations of all the Committed
Purchasers to make Advances prior to the then current Liquidity Termination Date
in accordance with the terms hereof), any such non-renewing Committed
Purchaser’s Commitments shall expire on the then current Liquidity Termination
Date, and with respect to clause (y) above (without limiting the obligations of
all the Committed Purchasers to make Advances prior to such four (4) month
anniversary in accordance with the terms hereof), any Dissenting Committed
Purchaser’s Commitments shall terminate on the four (4) month anniversary date
of such ALS Change of Control. In each such case, the related CP Conduit may
sell an interest in its Percentage Interests hereunder for an aggregate purchase
price equal to the lesser of (i) the maximum aggregate purchase price which
would be payable if such CP Conduit assigned its entire interest in the
applicable Notes at that time under Section 7.1(e) to any Support Party under
the terms of the applicable Support Facility, and (ii) the aggregate available
Commitments of the non-renewing Committed Purchasers or Dissenting Committed
Purchasers, as applicable, in the applicable Purchaser Group, which purchase
price shall be paid solely by the related non-renewing or Dissenting Committed
Purchasers, as applicable, (or in the case of a CP Conduit that is the
non-renewing Committed Purchaser or the Dissenting Committed Purchaser, by its
related Support Parties), pro rata according to their respective Commitments.
Following the payment of such purchase price, (i) if applicable, the extended
Liquidity Termination Date shall be effective with respect to the renewing
Committed Purchasers, (ii) the Equipment Loan Facility Limit and Receivables
Facility Limit, as applicable, shall be automatically reduced pro rata in
accordance with the reduction of the aggregate outstanding principal balance of
the Notes of the non-renewing Committed Purchasers or the Dissenting Committed
Purchasers, as applicable, as described in subsection (c)(ii) below until such
outstanding balance has been reduced to zero and each such facility limit is
then equal to the aggregate of the Commitments of all renewing Committed
Purchasers or consenting Committed Purchasers, as applicable, and (iii) this
Agreement and the Commitments of the renewing Committed Purchasers or the
consenting Committed Purchasers, as applicable, shall remain in effect in

 

3



--------------------------------------------------------------------------------

accordance with their terms notwithstanding the expiration of the Commitments of
the non-renewing Committed Purchasers or the termination of the Commitments of
the Dissenting Committed Purchasers, as applicable.

(ii) Both prior to and after the applicable Conversion Date, all amounts which,
under Section 8.2 of the Indenture, are to be applied in reduction of the
principal amount of the Receivables Notes or the Equipment Loan Notes, as
applicable, up to the aggregate of the applicable Percentage Interests sold to
the non-renewing Committed Purchasers or the Dissenting Committed Purchasers, as
applicable, (or their Support Parties, as applicable) as described above in
subsection (c)(i), shall be distributed ratably among the applicable Noteholders
(both renewing and non-renewing or consenting and dissenting, as applicable)
according to the aggregate of the applicable Percentage Interests held by them,
in reduction of such Percentage Interests, but the non-renewing Committed
Purchasers or Dissenting Committed Purchasers, as applicable, shall not be
required to fund any future Advances. When (after the Liquidity Termination
Date, as in effect prior to giving effect to the renewal or after the four
(4) month anniversary of the ALS Change of Control, as applicable) the aggregate
principal balances of the Notes of the non-renewing Committed Purchasers or the
Dissenting Committed Purchasers, as applicable, described above in this
subsection shall have been reduced to zero and all accrued interest allocable
thereto and all other outstanding amounts owed in respect of principal of,
interest on or fees or other indemnities owing to such Committed Purchasers
shall have been paid to such Committed Purchasers in full, then such Committed
Purchasers shall cease to be parties to this Agreement for any purpose.”

(d) Clause (vi) contained in the first paragraph of Section 8.1 of the NPA is
hereby amended and restated in its entirety as follows:

“(vi) amend, modify or waive any of Sections 2.1, 2.2 or Articles III, IV or
VIII (other than Sections 8.12(a), 8.12(b) and 8.16) without the written consent
of each Committed Purchaser and each Primary Purchaser in each Purchaser Group
and of the Administrative Agent.”

(e) The following sentence is hereby added to the last paragraph of Section 8.1
of the NPA:

“For the avoidance of doubt, in the case of an ALS Change of Control the
previous sentence shall not apply, and the amount of any fee payable by the
Issuer in connection with the Noteholders granting consent to an ALS Change of
Control shall be agreed upon between such parties upon the occurrence of an ALS
Change of Control.”

 

4



--------------------------------------------------------------------------------

SECTION 4 Amendments to the PSA. Each party to this Amendment that is a party to
the PSA agrees that the PSA shall be amended as follows:

(a) The following new definition of “ALS Change of Control” is hereby added to
Part I of Appendix A to the PSA in its proper alphabetical order:

“ALS Change of Control: (a) the failure of Ontario Teachers’ Pension Plan Board
and its Affiliates to own directly or indirectly, free and clear of any Adverse
Claim and on a fully diluted basis, at least 51% of the outstanding Equity
Interests of ALH or ALS; or

(b) a “Specified Change of Control” or any comparable term under, and as defined
in, the Credit Agreement.”

(b) The following new definition of “Change of Control Notice” is hereby added
to Part I of Appendix A to the PSA in its proper alphabetical order:

“Change of Control Notice: A written notice delivered by the Servicer to the
Administrative Agent and the Rating Agencies (with a copy to the Noteholders)
with respect to any ALS Change of Control. The Servicer shall make a good faith
effort to deliver such notice at least forty-five (45) days prior to the
effectiveness of such ALS Change of Control.”

(c) The definition of “Consolidated Interest Coverage Ratio” in Part I of
Appendix A to the PSA is hereby amended and restated in its entirety as follows:

“Consolidated Interest Coverage Ratio: As defined in the Credit Agreement
notwithstanding any replacement facility, unless otherwise agreed upon between
the Servicer and the Special Required Noteholders.”

(d) The definition of “Consolidated Leverage Ratio” in Part I of Appendix A to
the PSA is hereby amended and restated in its entirety as follows:

“Consolidated Leverage Ratio: As defined in the Credit Agreement notwithstanding
any replacement facility, unless otherwise agreed upon between the Servicer and
the Special Required Noteholders.”

(e) The definition of “Loan Conversion Date” in Part I of Appendix A to the PSA
is hereby amended and restated in its entirety as follows:

“Loan Conversion Date: The earliest to occur of (v) the date elected as such
Loan Conversion Date by the Originator with at least thirty (30) days prior
written notice to the Administrative Agent; provided that if such termination
occurs within eighteen (18) months of the Closing Date, such termination may
only occur with the consent of the Noteholders, (w) the Scheduled Termination
Date, (x) the date on which a Rapid Amortization Event first occurs,
(y) December 1, 2010, unless the Originator’s revolving credit commitments under
the Credit Agreement are extended or replaced by such date with a substantially
similar revolving credit commitment with equal or greater liquidity availability
and expiring no earlier than October 1, 2012, (z) the Purchase Termination Date,
(aa) the Liquidity Termination Date with respect to all Committed Purchasers
then

 

5



--------------------------------------------------------------------------------

party to the Note Purchase Agreement and (bb) the date on which an ALS Change of
Control first occurs, unless the Noteholders that hold an aggregate pro rata
share of equal to or greater than two-thirds of the aggregate principal balance
of the Outstanding Notes have provided their prior written consent to such ALS
Change of Control to the Administrative Agent and the Issuer. Notwithstanding
the foregoing, in the event that pursuant to Section 2.8 of the Note Purchase
Agreement, one or more of the Committed Purchasers does not consent to the
extension of the Liquidity Termination Date beyond June 25, 2010, the
requirement that the Originator obtain the consent of the Noteholders pursuant
to clause (v) above shall no longer apply.”

(f) The definition of “Scheduled Termination Date” in Part I of Appendix A to
the PSA is hereby amended and restated in its entirety as follows:

“Scheduled Termination Date: June 25, 2011 or, if such day is not a Business
Day, the next preceding Business Day.”

(g) The last paragraph of Section 3.07(i) of the PSA is hereby amended and
restated in its entirety as follows:

“In the event the Credit Agreement is replaced, the Servicer shall maintain
(i) Consolidated Leverage Ratios not more than, and (ii) Consolidated Interest
Coverage Ratios no less than, in each case, the corresponding ratios set forth
in such replacement facility (as amended); provided that, at no time shall the
Servicer maintain (i) Consolidated Leverage Ratios greater than 5.50 to 1.00,
and (ii) Consolidated Interest Coverage Ratios less than 2.00 to 1.00, in each
case, regardless of such corresponding ratios as are set forth in such
replacement facility (as amended). If, at any time, the Servicer has not entered
into such a replacement facility or such replacement facility does not contain
corresponding ratios, the Servicer shall maintain the above Consolidated
Leverage Ratios and the above Consolidated Interest Coverage Ratios required as
if the Credit Agreement remained in full force and effect.”

SECTION 5 Amendments to the Indenture. Each party to this Amendment that is a
party to the Indenture agrees that the Indenture shall be amended as follows:

(a) The word “or” immediately following the semicolon at the end of
Section 5.1(m) of the Indenture is hereby deleted in its entirety.

(b) The period at the end of Section 5.1(n) of the Indenture is hereby replaced
with “; or”.

(c) The following new Section 5.1(o) is hereby added to the Indenture:

“(o) if an ALS Change of Control shall have occurred, then the earlier to occur
of (i) failure to pay in full all Outstanding Obligations by the sixth (6) month
anniversary date of the occurrence of such ALS Change of Control or (ii) the
Scheduled Termination Date, unless, in each case, the Noteholders that hold an

 

6



--------------------------------------------------------------------------------

aggregate pro rata share of equal to or greater than two-thirds of the aggregate
principal balance of the Outstanding Notes have provided their prior written
consent to such ALS Change of Control to the Administrative Agent and the
Issuer.”

(d) Section 8.2(j) of the Indenture is hereby amended and restated in entirety
as follows:

“(j) Notwithstanding any of the foregoing in this Section 8.2, both prior to and
after the applicable Conversion Date, all amounts which, under this Section 8.2,
are to be applied in reduction of the principal amount of the Receivables Notes
or the Equipment Loan Notes, as applicable, up to the aggregate of the
applicable Percentage Interests (as defined in the Note Purchase Agreement) sold
to any non-renewing Committed Purchasers (as defined in the Note Purchase
Agreement) or Dissenting Committed Purchasers, as applicable, (or their Support
Parties (as defined in the Note Purchase Agreement), as applicable) as described
in Section 2.8(c) of the Note Purchase Agreement, shall be distributed ratably
among the applicable Noteholders (both renewing and non-renewing or consenting
and dissenting, as applicable) according to the aggregate of the applicable
Percentage Interests held by them, in reduction of such Percentage Interests,
but the non-renewing Committed Purchasers or Dissenting Committed Purchasers, as
applicable, shall not be required to fund any future Advances. When (after the
Liquidity Termination Date, as in effect prior to giving effect to the renewal
renewal or after the four (4) month anniversary of the ALS Change of Control, as
applicable) the aggregate principal balances of the Notes of the non-renewing
Committed Purchasers or the Dissenting Committed Purchasers, as applicable,
shall have been reduced to zero and all accrued interest allocable thereto and
all other outstanding amounts owed in respect of principal of, interest on or
fees or other indemnities owing to such Committed Purchasers shall have been
paid to such Committed Purchasers in full, such Committed Purchasers shall then
cease to have any rights under this Agreement for any purpose.”

SECTION 6 Extension of Liquidity Termination Date. Each of the Note Purchasers,
in its capacity as a Committed Purchaser, hereby confirms its consent to the
extension of the current Liquidity Termination Date to the Scheduled Termination
Date.

SECTION 7 Effectiveness. This Amendment shall become effective, as of June 25,
2010 (the “Effective Date”), when (i) counterparts hereof shall have been
executed and delivered by the parties hereto and (ii) each Agent shall have
received all fees due in connection with the extension of the initial Liquidity
Termination Date, and thereafter shall be binding on the parties hereto and
their respective successors and assigns. Notwithstanding the foregoing, the
parties hereto agree that the effectiveness of this Amendment shall not require
payment of the amendment fee contemplated in the last paragraph of Section 8.1
of the NPA.

SECTION 8 Reference to the Agreements. Upon the Effective Date, (i) this
Amendment shall be a part of each Agreement amended hereby and (ii) each
reference in any such Agreement to “this Agreement”, “hereof”, “hereunder”, or
words of like import, and each reference in any other document to any such
Agreement shall mean and be a reference to such Agreement as amended hereby.

 

7



--------------------------------------------------------------------------------

SECTION 9 Effect on the Agreements. Except as expressly amended hereby, each of
the Agreements amended herein shall remain in full force and effect and are
hereby ratified and confirmed by the parties hereto.

SECTION 10 Representations and Warranties. Each of the Issuer, the Transferor,
ALS and the Note Purchasers makes each of its respective representations and
warranties contained in Article 4 of the NPA and Article VII of the PSA, as
applicable, (after giving effect to this Amendment). Each of the parties hereto
represents and warrants that this Amendment has been duly authorized, executed
and delivered by it and constitutes its legal, valid and binding obligation.

SECTION 11 Consent. Pursuant to Section 8.1 of the NPA, Section 11.01 of the PSA
and Section 9.2 of the Indenture, the parties hereto agree that all notices and
consents required in connection with this Amendment have been provided, or in
the alternative, have been waived, and each such party hereby consents to the
terms of the amendments to the Agreements contained in this Amendment. For the
avoidance of doubt, such consent granted by the Note Purchasers herein shall be
deemed a prior written consent of all of the Noteholders for purposes of
satisfying Section 9.2(a) of the Indenture.

SECTION 12 Waiver. Solely for purposes of the amendments to Section 8.1 of the
NPA contained in this Amendment, the Indenture Trustee pursuant to
Section 9.2(a) of the Indenture, as evidenced by its signature below, hereby
waives Section 3.7(a) of the Indenture, and each Note Purchaser expressly
consents to such waiver, which such consent shall be deemed a prior consent and
an Act of the Required Noteholders for purposes of Section 9.2(a) of the
Indenture.

SECTION 13 Governing Law; Miscellaneous. (a) THIS AMENDMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO PRINCIPLES OF CONFLICTS OF LAW.

(b) Headings used herein are for convenience of reference only and shall not
affect the meaning of this Amendment.

(c) This Amendment may be executed in any number of counterparts, and by the
parties hereto on separate counterparts, each of which shall be an original and
all of which taken together shall constitute one and the same agreement.
Executed counterparts may be delivered via facsimile.

SECTION 14 No Recourse. It is expressly understood and agreed by the parties
hereto that (a) this Amendment is executed and delivered by Wilmington Trust
Company, not individually or personally but solely as owner trustee of the
Issuer, in the exercise of the powers and authority conferred and vested in it,
(b) each of the representations, undertakings and agreements herein made on the
part of the Issuer is made and intended not as personal representations,
undertakings and agreements by Wilmington Trust Company but is made and

 

8



--------------------------------------------------------------------------------

intended for the purpose of binding only the Issuer, (c) nothing herein
contained shall be construed as creating any liability on Wilmington Trust
Company, individually or personally, to perform any covenant either expressed or
implied contained herein, all such liability, if any, being expressly waived by
the parties hereto and by any Person claiming by, through or under the parties
hereto and (d) under no circumstances shall Wilmington Trust Company be
personally liable for the payment of any indebtedness or expenses of the Issuer
or be liable for the breach or failure of any obligation, representation,
warranty or covenant made or undertaken by the Issuer under this Amendment or
any other related documents.

[Signatures Follow]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective duly authorized representatives, as of the date first above
written.

 

ALLIANCE LAUNDRY EQUIPMENT RECEIVABLES TRUST 2009-A, as Issuer By:   Wilmington
Trust Company,   not in its individual capacity but solely   as Owner Trustee
By:  

/s/ Yvette L. Howell

  Name:   Yvette L. Howell   Title:   Financial Services Officer ALLIANCE
LAUNDRY SYSTEMS LLC, as Servicer and Originator By:  

/s/ Jeffrey E. Thoms

  Name:   Jeffrey E. Thoms   Title:   Treasurer and Assistant Secretary ALLIANCE
LAUNDRY EQUIPMENT RECEIVABLES 2009 LLC, as Transferor By:  

/s/ Jeffrey E. Thoms

  Name:   Jeffrey E. Thoms   Title:   Vice President, Treasurer and Assistant  
  Secretary

[Signatures Continue]

Second Omnibus Amendment



--------------------------------------------------------------------------------

NATIXIS FINANCIAL PRODUCTS INC., as Administrative Agent, Agent for the Natixis
Equipment Loan Purchaser Group and Agent for the Natixis Receivables Purchaser
Group By:  

/s/ David S. Bondy

  Name:   David S. Bondy   Title:   Managing Director By:  

/s/ Adam W. True

  Name:   Adam W. True   Title:   Managing Director, Senior Counsel

[Signatures Continue]

Second Omnibus Amendment



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as Agent for the Scotia Equipment Loan Purchaser Group,
Agent for the Scotia Receivables Purchaser Group, an Equipment Loan Note
Purchaser and a Receivables Note Purchaser By:  

/s/ Norman Last

  Name:   Norman Last   Title:   Managing Director

[Signatures Continue]

Second Omnibus Amendment



--------------------------------------------------------------------------------

BMO CAPITAL MARKETS CORP., as Agent for the BMO Equipment Loan Purchaser Group
and Agent for the BMO Receivables Purchaser Group By:  

/s/ Eduardo Mendoza

  Name:   Eduardo Mendoza   Title:   Managing Director

[Signatures Continue]

Second Omnibus Amendment



--------------------------------------------------------------------------------

VERSAILLES ASSETS LLC, as an Equipment Loan Note Purchaser and a Receivables
Note Purchaser By:  

/s/ Bernard J. Angelo

  Name:   Bernard J. Angelo   Title:   Senior Vice President

[Signatures Continue]

Second Omnibus Amendment



--------------------------------------------------------------------------------

FAIRWAY FINANCE COMPANY, LLC, as an Equipment Loan Note Purchaser and a
Receivables Note Purchaser By:  

/s/ Philip A. Martone

  Name:   Philip A. Martone   Title:   Vice President

[Signatures Continue]

Second Omnibus Amendment



--------------------------------------------------------------------------------

LIBERTY STREET FUNDING LLC, as an Equipment Loan Note Purchaser and a
Receivables Note Purchaser By:  

/s/ Jill A. Russo

  Name:   Jill A. Russo   Title:   Vice President

[Signatures Continue]

Second Omnibus Amendment



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as an Equipment Loan Note Purchaser and a Receivables Note
Purchaser By:  

/s/ Andrew D. Jones

  Name:   Andrew D. Jones   Title:   Vice President

[Signatures Continue]

Second Omnibus Amendment



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON, not in its individual capacity but solely as
Indenture Trustee By:  

/s/ Antonio Vayas

  Name:   Antonio Vayas   Title:   Vice President

Second Omnibus Amendment